DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on December 9, 2021 is acknowledged. Currently Claims 1-23 are pending. Claims 20-23 are new. Claims 1, 6-9, 11, 15-16 and 18 have been amended.

	Applicant's arguments with respect independent claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1 and 15 results in a different scope than that of the originally presented Claims 1 and 15 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 10-11, 15, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal.



As per Claim 1, Shih teaches the notification management method of a mobile terminal (Shih, Figure 1B, 102M), the notification management method comprising: 
5generating a screenshot image; (Shih, Figure 2, S202, capture image)

 extracting the text or the image related to the category and (Shih, Paragraph [0032], Figure 2, S212, “image feature extractor 184 may identify actionable features 185A from image features 185 of image 145. Actionable features 185A may be a subset of image features 185 that may trigger image processor 160 to request further input from a user. For example, image feature extractor 184 may extract image features 185 that include a name, title, address, email address, or phone. Image feature extractor 184 may identify any one of the name, title, address, email address, or phone as actionable features 185A that trigger image processor 160 to transmit a request 152 for an action to computing device 102M, to which a user may reply with an action 154”
 generating notification information using the extracted text or image. (Shih, Paragraph [0032], [0063] FIG. 6 illustrates a diagram of an exemplary system for creating a contact, in accordance with some embodiments. Referring to FIGS. 1A-D and 6, image processor 160 may determine from extracting a company name 604, a company address 606, and a name 610 that image 145 is of a business card 602. Image processor 160 may transmit a request 152 to mobile computing device 102M requesting action 154 to be performed on or in association with business card 602. Image processor 160 may receive action 154 indicating a desire for image processor 160 to create a contact 608” The examiner asserts the screen is the notification information.)
the message including the extracted text or image for generating the notification information. (Shih, Figure 4, Paragraph [0061], the message is considered the contents on the add event pages)
Shih does not explicitly teach wherein after extracting of the text or the image related to the category is performed, selectively displaying a message through a touch screen of the mobile terminal that is displaying the screenshot image to overlap the screenshot image, 
Aggrawal teaches wherein after extracting of the text or the image related to the category is performed, selectively displaying a message through a touch screen of the mobile terminal that is displaying the screenshot image to overlap the screenshot image, (Aggrawal, Paragraph [0057], Figure 5, “illustrates the display of three information “cards” 410, 412, 414 that may be overlaid over at least a portion of the conversation transcript 408 in graphical user interface 400, 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aggrawal into Shih because by providing means of overlaying actionable buttons over the original message displayed in Aggrawal instead of a separate screen will allow the user to see the actionable buttons with some context to assist in the decision-making process.  
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


15 	As per Claim 3, Shih in view of Aggrawal teaches the method of claim 1, wherein in the generating of the screenshot image, an image of a display screen displayed in a terminal able to communicate with the mobile terminal is received in response to a user input (Shih, Figure 2, S202, capture image and Paragraph [0032], [0063] FIG. 6 and Shih, Paragraph [0029], discloses that “A person of ordinary skill in the art should recognize that one or more of secondary applications or programs 170 may be executing on computing devices other than server computing device 102S, e.g., computing device 102R, that may be coupled to server computing device 102 through known mechanisms” 102R as seen in Figure 1A discloses a monitor which may display an image)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 5, Shih in view of Aggrawal teaches the method of claim 1, wherein 54the category includes a performance ticket, sound source information, or an invitation card.  (Shih, Paragraph [0054], classify image such as an event ticket)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 6, Shih in view of Aggrawal teaches the method of claim 5, wherein 5when the category is a performance ticket, data of the extracted text or image includes a keyword, a schedule, a location, a ticket number, or a reservation number related to the performance ticket, or a representative image of the performance. (Shih, Paragraph [0036]) 
The rationale applied to the rejection of claim 5 has been incorporated herein. 


As per Claim 10, Shih in view of Aggrawal teaches the method of claim 1, wherein the generating of the notification information comprises: displaying a message for generating the notification information; and generating the notification information when a user input for the message is received.  Shih, Paragraph [0032], [0063] and Figure 2)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 11, Shih in view of Aggrawal teaches the method of claim 1, wherein the notification information includes the text or the image related to the category.  (Shih, Paragraph [0032], [0063] FIG. 6 illustrates a diagram of an exemplary system for creating a contact, in accordance with some embodiments. Referring to FIGS. 1A-D and 6, image processor 160 may determine from extracting a company name 604, a company address 606, and a name 610 that image 145 is of a business card 602. Image processor 160 may transmit a request 152 to mobile computing device 102M requesting action 154 to be performed on or in association with business card 602. Image processor 160 may receive action 154 indicating a desire for image processor 160 to create a contact 608” The examiner asserts the screen is the notification information.)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 15, Claim 15 claims a use equipment performing the method as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 3.

As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 5.
As per Claim 20, Shih in view of Aggrawal teaches the method of claim 1, wherein the notification information is generated upon a user input of acceptance of the displayed message. (Aggrawal, Paragraph [0057], Figure 5, there exists buttons on the interface such as “buy tickets”, “add event” that will be considered acceptance of message)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 21, Shih in view of Aggrawal teaches the method of claim 1, wherein the message is displayed together with a preview of the notification information.  (Aggrawal, Paragraph [0057], Figure 5 and Shih, Figure 4, Paragraph [0061])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 22, Shih in view of Aggrawal teaches the method of claim 21, wherein the preview includes only some of the notification information.  (Aggrawal, Paragraph [0057], Figure 5 and Shih, Figure 4, Paragraph [0061])



As per Claim 23, Shih in view of Aggrawal teaches the method of claim 1, wherein the notification information using the extracted text or image is immediately generated after extracting the text or the image related to the category without displaying the message. (Aggrawal, Paragraph [0057], Figure 5 and Shih, Figure 4, Paragraph [0061], Paragraph [0032], Figure 2)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal as applied to Claims 1 and 15 respectively and further in view of Martynov et al. US2014/0184471 hereinafter referred to as Martynov.

As per Claim 2, Shih in view of Aggrawal teaches the method of claim 1, 
Shih in view of Aggrawal does not explicitly teach wherein, in the generating of the screenshot image, the screenshot image is generated from an image being displayed through the touch screen in response to a user input. 
Martynov teaches wherein, in the generating of the screenshot image, the screenshot image is generated from an image being displayed through the touch screen in response to a user input. (Martynov, Paragraph [1279])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Martynov into Shih in view of Aggrawal because by providing means of taking screenshots will allow the user to save the image that is displayed on the mobile device  


As per Claim 16, Claim 16 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 2.


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal as applied to Claims 1 and 15 respectively and further in view of Liu et al. US2019/0188529 hereinafter referred to as Liu.

As per Claim 4, Shih in view of Aggrawal teaches the method of claim 1, 
Shih in view of Aggrawal does not explicitly teach wherein 20the determining of the category comprises: extracting features from the text or the image included in the screenshot image; and determining the category of the screenshot image using the extracted features and a learning model.
Liu teaches wherein 20the determining of the category comprises: extracting features from the text or the image included in the screenshot image; and determining the category of the screenshot image using the extracted features and a learning model. (Liu, Paragraph [0018], “In particular, we first classify the visual objects (e.g., images) into a predefined set of categories (e.g., hospital, hotel and etc.) and then, with the categorical information and the texts recognized (e.g., check in), infer the functionality (e.g., check in a hotel). We explain the object classification and the functionality inference as follows. As for the object classification, it can be effectively done by training and applying the convolutional neural network model (CNN).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Shih in view of 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection is analogous to that made in Claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal as applied to Claim 5 and further in view of Hoyos et al. US2002/0037097 hereinafter referred to as Hoyos.

As per Claim 7, Shih in view of Aggrawal teaches the method of claim 5, 
Shih in view of Aggrawal does not explicitly teach wherein 10when the category is a coupon, data of the extracted text or image includes a keyword, a barcode, coupon contents, a valid term, or a place of usage related to the coupon
 Hoyos teaches wherein 10when the category is a coupon, data of the extracted text or image includes a keyword, a barcode, coupon contents, a valid term, or a place of usage related to the coupon (Hoyos, Paragraph [0033])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hoyos into Shih in view of Aggrawal because by extracting important information off an image such as a coupon which includes barcode, coupon contents, a valid term, or a place of usage related to the coupon will enable the most prominent information of the coupon to be highlighted from the other information.
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal as applied to Claim 5 and further in view of Holm et al. US2009/032789 hereinafter referred to as Holm. 

As per Claim 8, Shih in view of Aggrawal teaches the method of claim 5, 
Shih in view of Aggrawal does not explicitly teach wherein when the category is sound source information, data of the extracted text or image includes a keyword, a title of a sound source, or a name of a singer related to the sound source 
Holm teaches wherein when the category is sound source information, data of the extracted text or image includes a keyword, a title of a sound source, or a name of a singer related to the sound source (Holm, Paragraph [0040])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Holm into Shih in view of Aggrawal because by extracting important information off an image such as a sound source information which keyword, a title of a 15sound source, or a name of a singer related to the sound source will enable the most prominent information of the sound source information to be highlighted from the other information.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal as applied to Claim 5 and further in view of Adderly et al. US2013/0191896 hereinafter referred to as Adderly. 


As per Claim 9, Shih in view of Aggrawal teaches the method of claim 5, 
Shih in view of Aggrawal does not explicitly teach wherein when the category is the invitation card, data of the extracted text or image includes a keyword, event contents, a schedule, a location, or an invitation image related to the invitation card 
Adderly teaches wherein when the category is the invitation card, data of the extracted text or image includes a keyword, event contents, a schedule, a location, or an invitation image related to the invitation card (Adderly, Paragraph [0078])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Adderly into Shih in view of Aggrawal because by extracting important information off an image such as invitation card which keyword, event contents, a schedule, a location, or an invitation image related to the invitation card will enable the most prominent information of the invitation card to be highlighted from the other information.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal as applied to Claim 1 and further in view of John Wilson et al. US2019/0356399 hereinafter referred to as John Wilson.


As per Claim 12, Shih in view of Aggrawal teaches the method of claim 1, 
Shih in view of Aggrawal does not explicitly teach further comprising: 5receiving, from a network, downlink control information (DCI) used for scheduling transmission of the screenshot image; and transmitting, to the network, the screenshot image based on the DCI. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of John Wilson into Shih in view of Aggrawal because by providing the protocols for transmitting data across terminals in a network will allow for smooth and secure transmission of data for use in the network of Shih.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 12.


As per Claim 13, Shih in view of Aggrawal and John Wilson teaches the method of claim 12, further comprising: 10performing an initial access procedure with the network based on a synchronization signal block (SSB); and transmitting the screenshot image to the network via a physical uplink shared channel (PUSCH), wherein the SSB and a demodulation reference signal (DM-RS) of the PUSCH are 15quasi-co-located (QCL) for a QCL type D.  (John Wilson, Paragraph [0070])
The rationale applied to the rejection of claim 12 has been incorporated herein. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. US2017/0277719 hereinafter referred to as Shih in view of Aggrawal et al. US2018/0011908 hereinafter referred to as Aggrawal and John Wilson et al. US2019/0356399 hereinafter referred to as John Wilson as applied to Claim 13 and further in view of Liu et al. US2019/0188529 hereinafter referred to as Liu.


As per Claim 14, Shih in view of Aggrawal and John Wilson teaches the method of claim 13, 

Liu teaches further comprising: controlling a transceiver to transmit the screenshot image to an artificial intelligence (AI) processor included in the network; and 20controlling the transceiver to receive AI-processed information from the Al processor, wherein the AI-processed information is an output of the category of the screenshot image or a learning model representing the category.  (Liu, Paragraph [0018], “In particular, we first classify the visual objects (e.g., images) into a predefined set of categories (e.g., hospital, hotel and etc.) and then, with the categorical information and the texts recognized (e.g., check in), infer the functionality (e.g., check in a hotel). We explain the object classification and the functionality inference as follows. As for the object classification, it can be effectively done by training and applying the convolutional neural network model (CNN).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Shih in view of Aggrawal and John Wilson because by utilizing a learning model in conjunction with the rules of Shih for classifying the image will improve the accuracy of the classification system of Shih. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666